12/23/2020     Case: 1:20-cv-06316 Document  #: 22-7
                                       Yahoo Mail       Filed:
                                                  - Second      12/23/20
                                                           Chance            Page
                                                                  Act Grant Case      1 06316
                                                                                 #20 cv of 3 PageID #:163


     Second Chance Act Grant Case #20 cv 06316                     Exhibit 6
     From: Dr. Fred L Nance Jr., Ph.D. (frednance@clickservices.org)

     To:     tracey.willis@usdoj.gov

     Cc:     frednance@clickservices.org; tumia.romero@mail.house.gov; andre.bethea@usdoj.gov;
             josie.ware@mail.house.gov; michael.dever@usdoj.gov; tumia@dannykdavis.com; jin.liu@usdoj.gov;
             jwilliams@air.org; dthompson@taftlaw.com; jpierce@taftlaw.com; kurt.lindland@usdoj.gov

     Date: Saturday, December 19, 2020, 02:15 PM CST




     Good afternoon. Please be advised:

     On December 19, 2020 I called EMAGES, Inc.'s teleconference number 978-990-5000, access
     code 581625, to hear clinical supervisor Daniel Jean and Gerri Taylor facilitating a group of clients
     who were participants in this grant. I entered the group call at 10:02 am (CST) and left the call at
     10:11 am (CST). Daniel Jean and Gerri Taylor talked to the clients/participants about 2 new
     clients entering the group today. Daniel Jean reported the 2 new individuals had not entered the
     call at this time. Gerri Taylor talked about re-scheduling their Saturday groups for the next 2
     weekends because of Christmas and New Years, which Gerri reported Dr. Wash agreed too the
     re-scheduling. Gerri Taylor informed the group to call in to her Monday group or the Monday
     group facilitated by Valerie and Jamie for the next 2 weeks. Valerie and Jamie were consultants
     of this grant until Dr. Wash gave the grant back to DOJ, BJA, OJP. Gerri informed the individuals
     who chose the Monday group with Valerie and Jamie to call 978-990-5000, access number
     480001#.

     In the email on September 21, 2020 from Dr. Wash she reported on October 1, 2020 she would
     suspend all services to these clients/participants and would return the SCA grant because of
     Covid 19 and the non-payment of fees from the clients/participants; and the State of Illinois. This
     was a lie as it relates to the Second Chance Act grant. The participants of our grant were not
     subject to fees and any payment from the State of Illinois. The participants of this grant attended
     our groups free of charge.

     Nevertheless, Dr. Wash has continued to provide services to the participants of the SCA grant. At
     all times during our grant, all clients/participants were enrolled in EMAGES, Inc.'s sex offender
     groups and in our SCA grant project. As of October 1, 2020 Dr. Wash has never stopped serving
     this population as she stated in her email and on our zoom call to consultants and me. Dr. Wash
     returned the SCA grant under false pretense and Mr. Dever, Mr. Bethea, and Ms. Willis accepted
     Dr. Wash's statement/reason for giving the SCA grant back retaliating against me for filing my
     Whistleblower complaints and Mr. Dever, Mr. Bethea, and Ms. Willis working in concert with Dr.
     Wash causing my termination, violating the Whistleblower Act of 2013. I do not expect to be
     ostracized, criticized, or further retaliated against regarding my appointments for peer review or
     any and all other SCA grant.

     Attached here, in this email, are emails sent to some of you regarding the continued services
     EMAGES, Inc. has been conducting after telling you she was suspending services due to the
     Coronavirus and lack of funding from the State of Illinois, which the State of Illinois funding has
     nothing to do with the SCA grant funding coming from DOJ, BJA, OJP. In addition, I have been
     posting this case on my social media pages, Twitter and Facebook, since October 23, 2020 after


                                                                                                             1/3
12/23/2020   Case: 1:20-cv-06316 Document  #: 22-7
                                     Yahoo Mail       Filed:
                                                - Second      12/23/20
                                                         Chance            Page
                                                                Act Grant Case      2 06316
                                                                               #20 cv of 3 PageID #:164
                                           Exhibit 6
     filing my complaint in this matter. The only writing or material I will not post on social media is the
     discovery processes in this litigation, which have confidential material attached to it.

     I have a Ph.D. Therefore, I publish all my writings; in addition to having a 1st Amendment right of
     Free Speech. I do not believe anyone here wants another claim added to this litigation addressing
     my 1st Amendment rights. The World needs to know how our government operates.
     Notwithstanding, I have been publishing my writings about the nonsense of the Trump
     administration since 2015 when he came down the elevator with his discriminatory thoughts and
     practices.

     This is personal to me. This is business. This is about the people coming behind me. I am
     advocate for the socially disadvantaged and disenfranchised. The issues in my brief are not about
     isolated events. These events permeate throughout governments, believing the powerful
     overwhelm the weak, which is a false sense of power. I speak truth to power. This discriminatory
     and disenfranchising practice is worthy of my examination.

     As you know, I am and have been an active member of the Honorable Congressman Danny K.
     Davis' Second Chance Act Advisory Committee since 2007. I am engaging the Honorable
     Congressman Danny K. Davis requesting an audience testifying on the Second Chance and
     Whistleblower Act of 2013. The 117th Congress will convene in January 2021. Amendments will
     be attached to the Second Chance Act in 2021. Policies have been distorted by a few that affect
     the many. None of us are above the law. I will use the issues presented in my federal complaint
     as a backdrop to how policies and processes are ignored and disregarded. Feel free to comment.

     Merry Christmas and Happy New Year!!

     This is my current posting on Twitter in this matter.

     @JoeBiden #1994CrimeBill #PresidentBiden introduced Second Chance Act Bill in 2007 as Senator.
     #CongressmanDavis sits on @WaysMeansCmte the original author of the Second Chance Act support
     #WhistleblowerAct
     11.23.20 Grant #2018-CY-BX-0025 Misappropriation of Funds Fraud redacted.pdf
     10.23.20 Nance v DOJ Filed in Federal Court redacted.pdf




              10.23.20 Nance v DOJ Filed in Federal Court
              redacted.pdf




                                                                                                               2/3
12/23/2020     Case: 1:20-cv-06316 Document  #: 22-7
                                       Yahoo Mail       Filed:
                                                  - Second      12/23/20
                                                           Chance            Page
                                                                  Act Grant Case      3 06316
                                                                                 #20 cv of 3 PageID #:165




                                                                              Exhibit 6



                11.23.20 Grant #2018-CY-BX-0025
                Misappropriation of Funds Fraud redacted...




     /s/Dr. Fred Nance Jr.
     Ph.D. Health & Human Services
     Social Policy Analysis and Planning
     www.clickservices.org
     708-921-1395

     NOTICE: If you have received this e-mail message from Dr. Fred Nance Jr., the e-mail message,
     and any and all attachments transmitted with it are intended solely for the use of the addressee
     and may contain legally privileged and confidential information. If the reader of this message is
     not the intended recipient, or an employee or agent responsible for delivering this email message
     to the intended recipient, you are hereby notified that any dissemination, distribution, copying, or
     other use of the message or its attachments is strictly prohibited. If you have received this email
     message and its attachments if any, in error, please notify the sender immediately by replying to
     the message and please delete it from your computer. Thank you.

             12.18.20 Emails RE EMAGES Continued Services.pdf
             257.9kB
             December 2020 Tweet Activity analytics for clickforjustice.pdf
             406.2kB




                                                                                                            3/3
